Confiscation of Military Payment Certificates; lawful acquisition; burden of proof.—Plaintiff, a former civilian employee of the University of Maryland, Far East Division, teaching economics at Misawa Air Base, Japan, seeks to recover the value ($77,870.00) of United States Military Payment Certificates (issued and circulated in Korea and Japan by the United States Far East Command) which were taken from him by Air Force Customs Inspectors at Tachi-kawa Air Base, Japan, plaintiff claiming violation of his *809constitutional right to due process of law. Plaintiff also claims 1,810 yen and 200 won were taken. On January 16,1970, the court ordered that defendant’s motion for summary judgment respecting plaintiff’s claim based upon recovery of the value of the Certificates be granted, the court concluding that plaintiff failed to meet the burden of proof imposed upon him by Army Regulation 37-103 requiring persons from whom Military Payment Certificates have been confiscated to prove their lawful acquisition. See Miller v. United States, 413 F. 2d 1097 (D.C. Cir. 1969). The court also ordered the case remanded to the trial commissioner with instructions that plaintiff be directed to move for summary judgment for the yen and won portion of the case. On March 19, 1970, the court ordered plaintiff’s petition dismissed, plaintiff having failed to file a motion for summary judgment within the time allowed therefor.